Cite as 2014 Ark. 118

                 SUPREME COURT OF ARKANSAS

                                                  Opinion Delivered   March 13, 2014

IN RE ADMINISTRATIVE ORDER
NO. 5




                                      PER CURIAM


       We amend and republish Administrative Order Number 5, as set out below. This

amendment is effective immediately.

ADMINISTRATIVE ORDER NUMBER 5 –
CRIMINAL CASES WHERE ALLEGED VICTIM IS UNDER AGE FOURTEEN

       Arkansas Code Annotated § 16-10-130 (1987) provides that all courts of this state shall,

in the absence of extraordinary circumstances, give precedence to the disposition of criminal

cases over other matters, civil or criminal, when the alleged victim is under age fourteen.

Effective immediately, when a case affected by § 16-10-130 is not tried or otherwise disposed

of within nine months following the filing of a criminal information in the circuit court, the

circuit judge, before whom the case is pending, will inform the Administrative Office of the

Courts in writing the reason or reasons therefor. Thereafter, at intervals of ninety (90) days

the trial court will inform the Administrative Office of the Courts of the status of the case.

During the pendency of the case, no continuance shall be granted on motion of either the

State or the defendant except upon written order detailing the reasons for, and the duration

of, the delay.